department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct co hep rats uniform no xkkkkxkkkxkkkxkkk xxxxxxxxxxxxxx xxkxxxkxkkxxkkkxxxk legend taxpayer a ira x financial advisor w individual m financial_institution e financial_institution f amount d account p account q date date date year dear xxxxxxkxkxxxxkxxxk xxxxkxkkxkkxkkxkkk xxxxxkxxkxxkkxk xxxxxxkxkxkxkxkkxkkk xxxkkkkkxkxkkkxkkk xxxxxxxxkxxkxkxk xxxkxxxxkxxxkkxkkx xxxxkxxkxkxkxkkxkk xxxkkkxxkkxkkkkkk xxkxkxkkkkkkkk xxxxxxxxkkkxkkx xxxkxkkxkkxkkxkkk xxxxxkkxkkkxkkxkk xxxxxkkxkkkxkxkxkk xxxxkxkkxkkkxkxkkkx xxxxxkkkxkkkkxkkk this is in response to a letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative requesting a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a under age represents that he received a distribution from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover of amount d within the 60-day rollover period prescribed by sec_408 of xxxxxxxxxkxkxkx the code was due to errors committed by financial advisor w and financial_institution f taxpayer a represents that on date upon the advice of financial advisor w he requested and received a distribution of amount d from ira x maintained at financial_institution e with the intent of rolling amount d into an ira at financial_institution f on date financial_institution e issued taxpayer a a check for amount d that taxpayer a deposited into account q a non-ira account held jointly with taxpayer a’s spouse on date taxpayer a gave financial advisor w acheck drawn on account q in amount d payable to financial_institution f with the specific notation ira rollover taxpayer a instructed him to roll over amount d which he knew had been distributed from ira x to another ira taxpayer a represents that financial advisor w provided to taxpayer a a financial_institution f individual new account application financial advisor w acknowledges that he was unaware that the form that he provided was not the appropriate application to establish a rollover ira financial advisor w states that taxpayer a represents further that he noticed the discrepancy in year and on date he contacted individual m a financial_institution f representative and was informed that initially amount d was placed into an ira account but when financial_institution f realized that the check notation differed from the application it changed the account to match the application neither taxpayer a nor financial advisor w was contacted about the switch from an ira to a non- ira investment account and taxpayer a believed that the rollover had been successful until he was alerted to the problem in year taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to errors committed by financial advisor w in completing the wrong ira application and by financial_institution f in failing to contact taxpayer a before reconciling the discrepancy between the check and the application by transferring amount d into account p a non-ira account where it still remains amount d has not been used for any other purpose based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code xxxkxxxkxkxkxkxkxkkxkkk sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example xxxxxxkkxxxkxkxkkxk in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertions that he failed to complete a rollover of amount d within the 60-day rollover period prescribed by sec_408 because of errors committed by financial advisor w and financial_institution f therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxxxxxxxx id number xxxxxxx at xxxxxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours wn donzell h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
